Citation Nr: 0416059	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

ATTORNEY FOR THE BOARD

D. Havelka, Counsel








INTRODUCTION

The veteran's active military service extended from December 
1941 to April 1942 and from August 1944 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
the cause of the veteran's death in August 1997, and the 
United States Court of Appeals for Veterans Claims (Court) 
affirmed the Board's decision in November 1998. 

2.  All of the statements and evidence received since the 
August 1997 Board decision duplicate the evidence which was 
already previously of record.  

3.  The evidence received since the August 1997 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran death is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. § 7104 (West 1991); 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 20.1100 (1998); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case, VA notified the appellant by a letters 
dated in November 2000, June 2001, August 2002, and December 
2002 of the evidence needed to support the claim.  She was 
advised that it was her responsibility to present new and 
material evidence to reopen the claim for service connection 
for the cause of the veteran's death.  The duty to notify the 
claimant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Id.

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Moreover, 
as the claimant has not identified any records that are not 
already in the claims file, the Board finds that there is no 
additional duty to assist prior to the submission of new and 
material evidence.


Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2003).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to be a contributory cause 
of death it must have contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, are not held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  
Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

Additionally, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but 
even in such cases, consideration of whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen her claim of entitlement to service 
connection for the cause of the veteran's death was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, 9 Vet. App. at 285.  

The appellant is the widow of the veteran.  In this case, the 
Board denied entitlement to service connection for the cause 
of the veteran's death in August 1997.  In November 1998, the 
Court affirmed the decision of the Board denying service 
connection for the cause of the veteran's death.  The Board 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991).   

The matter under consideration in this case is whether the 
cause of the veteran's death is related to his active 
service.  In order for the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the 
August 1997 Board decision on the merits which is relevant 
to, and probative of, this matter under consideration.

The evidence of record at the time of the August 1997 Board 
decision which was relevant to the claim for service 
connection for the cause of the veteran's death was service 
department documents certifying the veteran's service, the 
veteran's death certificate, medical certificates dated after 
service, and numerous written statements submitted by the 
appellant.  

The death certificate shows that the veteran died in February 
1989, at age 71.  The immediate cause of death was listed as 
cardiorespiratory failure due to a cerebrovascular accident 
and cardiac arrest.  No other medical condition was listed as 
contributing to death.  During the veteran's lifetime, 
service connection was not granted for any disability.

The veteran was a Filipino National.  The service department 
documents certifying the veteran's service reveal he had 
active service from December 1941 to April 1942 and from 
August 1944 to January 1946.  The service department records 
specifically reveal that the veteran was in alleged and 
unconfirmed prisoner of war (POW) status from April 10, 1942 
to April 24, 1942 a period of 14 days.  

In a medical statement dated January 1947, a physician stated 
that the veteran escaped from enemy captivity on April 17, 
1942 and that he was treated for "ileio-colites with edema" 
from April to November 1942, while a military statement dated 
in February 1973 states that the veteran was treated for 
malaria during this period of time.  Medical statements from 
a Dr. Sta. Maria dated in September 1980 and May 1982, 
indicate that the veteran he treated the veteran for malaria, 
dysentery, beriberi, and malnutrition after the veteran's 
escape from captivity in 1942.  


Numerous written statements submitted by the appellant 
basically allege that the veteran was a POW and that she 
warrants dependency and indemnity benefits on that basis.  

In this case the evidence submitted since the August 1997 
Board decision includes:  numerous written statements from 
the appellant, written statements from the deceased veteran 
dated in April 1982 which detail his medical treatment with 
Dr Sta. Maria, and duplicates of Dr. Sta. Maria's medical 
statements from the 1980s.  The Board concludes that this 
evidence is not new because duplicates the evidence which was 
already of record at the time of the 1997 Board decision.  As 
such, the evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

The numerous written statements submitted the appellant 
assert that the veteran developed ischemic heart disease as a 
result of being a POW during service.  She asserts that this 
caused his death and that as such service connection for the 
cause of the veteran death is warranted.  She also asserts 
that service connection is warranted because of based on a 
substantive change in a law or regulation.  Spencer v. Brown, 
17 F.3d 368 (Fed.Cir. 1994); Routen v. West, 142 F.3d 1438 
(Fed. Cir. 1998).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, when a provision of law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements for entitlement to 
the benefit, an applicant's claim of entitlement under such 
law or regulation is a claim separate and distinct for a 
claim previously and finally denied prior to the liberalizing 
law or regulation.  The Federal Circuit has held that an 
appellant may bring a claim having the same factual basis as 
a previously disallowed claim when an intervening and 
substantive change in law or regulation creates a new basis 
for entitlement to a benefit.  See Spencer, 17 F.3d at 372; 
Routen, 142 F.3d at 1438.  However, for instance, a mere 
regulatory change in an evidentiary burden is not evidence 
and cannot constitute new and material evidence.  Generally 
see Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993); Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998) (1992 extension of 
presumption of aggravation to peacetime veterans was 
procedural, changing the evidentiary standard, and not 
liberalizing for purpose of creating a new basis for a 
claim); see also Anglin v. West, 11 Vet. App. 361 (1998) 
(change to VA's M21-1 as to evidence for proof of stressors 
did not create a new basis of entitlement).  Further, in 
Routen, the Federal Circuit held that there is no basis for 
review of a previously adjudicated claim based on an 
intervening or liberalizing change in the law, unless the 
change creates a "new cause of action" or forms a new basis 
for entitlement to a benefit.  Routen, 142 F.3d at 1441 
(quoting Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir.), cert. denied, 513 U.S. 810 
(1994)).  

In this case, the specific assertion is that there has been a 
change in 38 C.F.R. § 3.309 (c) with respect to diseases 
specific to former prisoners of war.  The specific regulation 
in question provides for presumptive service connection to be 
granted for specific diseases which manifest in a former 
prisoner of war who was interned or detained for not less 
than 30 days.  The diseases include beriberi (including 
beriberi heart disease) which is defined as including 
ischemic heart disease in a former POW who experienced 
localized edema during captivity.  38 C.F.R. § 3.309 (c).  
Based on this the appellant's claim fails.  The evidence of 
record shows that the veteran had a period of unverified POW 
status for only 14 days.  As such the provisions of 38 C.F.R. 
§ 3.309 (c) are not applicable.  Except for assertions of the 
appellant and the deceased veteran, which are unsupported by 
any medical evidence, there is no evidence showing that that 
the veteran suffered from ischemic heart disease.  Finally, 
even if the veteran did have ischemic heart disease, there is 
no medical evidence of record showing that the disability 
caused his death or was related to service.  The death 
certificate clearly shows that the veteran died at age 71 
when his heart stopped and he stopped breathing (cardio-
respiratory arrest) as the result of a stroke.  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the August 1997 Board 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the claim.  The Board's 
prior denial of entitlement to service connection for the 
cause of the veteran's death remains final.  See Colvin, 1 
Vet. App. 171; 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 20.1100.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death, that benefit remains denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



